         Case 1:16-cv-04751-NRB Document 4 Filed 04/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
ANTHONY FELIX,

                  Petitioner,
                                                         O R D E R
            - against -
                                                    16 Civ. 4751 (NRB)
UNITED STATES OF AMERICA,

               Defendant.
---------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     WHEREAS on June 20, 2016, petitioner Anthony Felix filed a

motion to vacate, set aside, or correct his sentence pursuant to

28 U.S.C. § 2255, see ECF No. 1; and

     WHEREAS petitioner was released from the custody of the Bureau

of Prisons on July 24, 2017; and

     WHEREAS on April 20, 2020, the Court granted a request from

the Probation Department that petitioner’s term of supervised

release be terminated; it is hereby

     ORDERED that the above-captioned action be dismissed.              The

Clerk of Court is respectfully directed to close this case.

DATED:      New York, New York
            April 20, 2020

                                    ____________________________
                                    NAOMI REICE BUCHWALD
                                    UNITED STATES DISTRICT JUDGE



                                      1
